Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the amendment filed February 22, 2021. Claims 1-3, 7, 11-13, and 15-21 pending. Claims 1-3, 7, and 11-13 have been amended. Claims 15-21 are new. Claims 4-6, 8-10 and 14 have been cancelled.

Allowable Subject Matter
Claims 1-3, 7, 11-13, and 15-21 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 is allowable over the prior art because the combination of limitations including a method  for estimating a transit time of an element circulating in a borehole during characterizing a correlation between the first and second signals, wherein characterizing the correlation includes (i) identifying edges in the first signal indicative of transitions of the bit from on the bottom to off the bottom or from off the bottom to on the bottom of the borehole and (ii) identifying increases and decreases in the second signal at the edges, and processing the correlation to determine the transit time, wherein the transit time is indicative of the time period for the element comprising gas or cuttings to move from the bottom of the borehole to the surface is not found, taught or suggested in the prior art of record.
	Claims 2, 3, 7, 11, 16 and 16 are allowable over the prior art because the combination of limitations including a method for estimating a transit time of an element circulating in a borehole during drilling of the borehole, wherein the transit time is representative of a time period for the element to move from the bottom of the borehole to the exit of the borehole at the surface, wherein the method comprises: measuring a plurality of drilling parameters, computing a first signal of a first indicator versus time, wherein the first indicator is obtained based on a first set of measured drilling parameters, and wherein the first indicator is representative of a first type of events happening at the bottom of the borehole, computing a second signal of a second indicator versus time, wherein the second indicator is obtained based on a second set of measured drilling parameters, and wherein the second indicator is representative of a second type of events happening at the exit of the borehole, wherein the second type of events is linked to the first type of events, characterizing a correlation between the first and second signals and determine at least a shift between the first and second signals, wherein characterizing the correlation comprises calculating, during a predetermined time window, a correlation coefficient between the first signal and a plurality of signals derived from the second signal, wherein each of the second derived signals correspond to the second signal with a respective predetermined shift, and determining at least one estimated transit time from the shift is not found, taught or suggested in the prior art of record.
	Claims 12 and 17-20 are allowable over the prior art because the combination of limitations including a method for estimating a transit time of an element circulating in a borehole during drilling of the borehole, wherein the transit time is representative of a time period for the element to move from the bottom of the borehole to the exit of the borehole at the surface, wherein the method comprises: Method according to claim 1, comprising measuring a plurality of drilling parameters, computing a first signal of a first indicator versus time, wherein the first indicator is obtained based on a first set of measured drilling parameters, and wherein the first indicator is representative of a first type of events happening at the bottom of the borehole, computing a second signal of a second indicator versus time, wherein the second indicator is obtained based on a second set of measured drilling parameters, and wherein the second indicator is representative of a second type of events happening at the exit of the borehole, wherein the second type of events is linked to the first type of events, characterizing a correlation between the first and second signals and determine at least a shift between the first and second signals, determining at least estimated transit time from the shift computing a theoretical transit time based on a model of the borehole comprising parameters relative to the architecture of the borehole, and when a difference between the theoretical transit time and the estimated transit time goes over a predetermined threshold, iteratively correcting at least one parameter of the model is not found, taught or suggested in the prior art of record.
Claims 13 and 21 are allowable over the prior art because the combination of limitations including a system for estimating a transit time of an element circulating in a borehole during the drilling of the borehole, wherein the transit time is representative of a time period for the element to move from the bottom of the borehole to the exit of the borehole situated at the surface, wherein the system comprises: at least a measurement system for measuring a plurality of drilling parameters, and one or more processors configured to: computing a first signal of a first indicator versus time, wherein the first indicator is obtained based on a first set measured drilling parameters, and wherein the first indicator is representative of a first type of events happening at the bottom of the borehole computing a second signal of a second indicator versus time, wherein the second indicator is obtained based on a second set of measured drilling parameters, and wherein the second indicator is representative of a second type of events happening at the exit of the borehole, wherein the second type of events is linked to the first type of events, characterizing a correlation between the first and second signals and determine at least a shift between the first and second signals, wherein characterizing the correlation comprises calculating, during a predetermined time window, a correlation coefficient between the first signal and a plurality of signals derived from the second signal, wherein each of the second derived signals correspond to the second signal with a respective predetermined shift, and determining at least an estimated transit time from the shift is not found, taught or suggested in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L SUGLO whose telephone number is (571)272-8584.  The examiner can normally be reached on Tuesday through Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JANET L SUGLO/           Primary Examiner, Art Unit 2864